 



EXHIBIT 10.1
This Credit Agreement Amendment has been filed to provide investors with
information regarding its terms. It is not
intended to provide any other factual information about the Tennessee Valley
Authority. The representations and
warranties of the parties in this Credit Agreement Amendment were made to, and
solely for the benefit of, the other
parties to this Credit Agreement Amendment. The assertions embodied in the
representations and warranties may be
qualified by information included in schedules, exhibits or other materials
exchanged by the parties that may modify or
create exceptions to the representations and warranties. Accordingly, investors
should not rely on the representations
and warranties as characterizations of the actual state of facts at the time
they were made or otherwise.
FIRST AMENDMENT
     THIS FIRST AMENDMENT (this “Amendment”) dated as of November 2, 2006 to the
Credit Agreement referenced below is among TENNESSEE VALLEY AUTHORITY, a wholly
owned corporate agency and instrumentality of the United States of America (the
“Borrower”), the Lenders identified on the signature pages hereto and BANK OF
AMERICA, N.A., as a Lender and as Administrative Agent.
W I T N E S S E T H
     WHEREAS, pursuant to the Fall Maturity Credit Agreement (as amended,
modified and supplemented from time to time, the “Credit Agreement”) dated as of
May 17, 2006 among the Borrower, the Lenders identified therein and the
Administrative Agent, the Lenders agreed to make extensions of credit to the
Borrower; and
     WHEREAS, the Borrower has requested certain modifications to the Credit
Agreement and the Lenders have agreed to the requested modifications on the
terms and conditions set forth herein.
     NOW, THEREFORE, IN CONSIDERATION of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1.   Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
     2.   Amendments. The Credit Agreement is amended in the following respects:
     (a)  The definition of “Maturity Date” in Section 1.01 of the Credit
Agreement is amended to read as follows:
       “Maturity Date” means November 11, 2007.
     (b)  The pricing grid in the definition of “Applicable Rate” in
Section 1.01 of the Credit Agreement is amended to read as follows:

                                        Pricing                 LIBOR     Base
Rate     Commitment     Tier     S&P Debt Rating     Moody’s Debt Rating    
Rate Loans     Loans     Fee                                         1     AAA  
  Aaa     0.12%     0.00%     0.08%     2     AAA but on CreditWatch     Aaa but
on Watchlist     0.20%     0.00%     0.10%     3     AA+     Aa1     0.35%    
0.00%     0.20%     4     AA     Aa2     0.35%     0.00%     0.20%     5     AA-
    Aa3     0.45%     0.00%     0.30%    

     3.   Conditions Precedent. This Amendment shall become effective as of
November 12, 2006 upon receipt by the Administrative Agent of counterparts of
this Amendment executed by the Borrower and the Lenders.
     4.   No Other Changes. Except as expressly modified hereby, all of the
terms and provisions of the Loan Documents shall remain in full force and
effect.

 



--------------------------------------------------------------------------------



 



     5.   Reaffirmation of Representations and Warranties. The Borrower
represents and warrants that each representation and warranty set forth in the
Loan Documents is true and correct in all material respects as of the date
hereof (except those that expressly relate to an earlier period).
     6.   Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart.
     7.   Governing Law. Except for those sections that specifically reference a
federal statute or regulation, this Amendment shall be deemed to be a contract
made under, and for all purposes shall be construed in accordance with, the laws
of the State of Tennessee. The foregoing notwithstanding, to the extent the
following defenses would be available to the Borrower under federal law, then
such defenses shall be available to the Borrower in connection with this
Amendment: (i) non-liability for punitive damages, (ii) exemption from
anti-trust laws, (iii) the Borrower cannot be contractually bound by
representation of an employee made without actual authority, (iv) presumption
that government officials have acted in good faith and (v) limitation on the
application of the doctrine of equitable estoppel to the government. For the
avoidance of doubt, the Credit Agreement, as amended by this Amendment, shall
continue to be governed by Section 10.14 Governing Law: Jurisdiction: Etc. and
not by Section 7, Governing Law, of this Amendment.
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this First Amendment to Fall Maturity Credit Agreement to be duly executed and
delivered as of the date first above written.

           
BORROWER:
  TENNESSEE VALLEY AUTHORITY
 
       
 
  By:   /s/ John M. Hoskins
 
       
 
  Name:   John M. Hoskins
 
  Title:   Senior Vice President,
Treasurer/Investor Relations
 
       
ADMINISTRATIVE
       
AGENT:
  BANK OF AMERICA, N.A., as Administrative Agent
 
       
 
  By:   /s/ John M. Hall
 
       
 
  Name:   John M. Hall
 
  Title:   Senior Vice President
 
       
 
       
LENDER:
  BANK OF AMERICA, N.A., as a Lender
 
       
 
  By:   /s/ John M. Hall
 
       
 
  Name:   John M. Hall
 
  Title:   Senior Vice President

 